DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “348” has been used to designate both an “outer surface” and an “outwards extending flange.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 4 recites “a an outer surface,” which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,010,551 (hereinafter “Nero”).
Regarding claim 9 Nero discloses a drawworks assembly, comprising:
a drum (200) comprising a first (left) end, a second (right) end, and a longitudinal axis;

a cradle assembly (B) configured to support the drum (200);

    PNG
    media_image1.png
    680
    850
    media_image1.png
    Greyscale
 
Annotated Figure 3
wherein the coupling assembly (A) is releasably coupled to the drum (200) at a first planar engagement interface (F) disposed at the first (left) end of the drum (200);
wherein the cradle assembly (B) is releasably coupled to the drum (200) at a second planar engagement interface (S) disposed at the second (right) end of the drum (200); and wherein both the first (F) and second (S) engagement surfaces comprise a plurality of circumferentially spaced first apertures (320).
Regarding claim 10 Nero discloses the above drawworks assembly, and further discloses wherein the first engagement interface (F) and the second engagement interface (S) are both disposed substantially orthogonal to the longitudinal axis of the drum (200).
claim 11 Nero discloses the above drawworks assembly, and further discloses wherein the first (left) end of the drum (200) comprises a first planar engagement surface (FF) comprising a plurality of circumferentially spaced first and second apertures (315; i.e. every other aperture could be considered a “first” or “second” aperture).

    PNG
    media_image2.png
    680
    850
    media_image2.png
    Greyscale

Regarding claim 12 Nero discloses the above drawworks assembly, and further discloses a plurality of circumferentially spaced fasteners (321) extending through a hub (305) of the coupling assembly (A), wherein each fastener (321) threadably engages (at least indirectly) one of the plurality of first apertures (320) to releasably couple the coupling assembly (A) with the drum (200).
Regarding claim 13 Nero discloses the above drawworks assembly, and further discloses a plurality of circumferentially spaced pin assemblies (321; i.e. every-other pin could be considered either a pin assembly or a fastener) extending through a hub (305) of the coupling assembly (A), wherein each pin assembly (321) is disposed in one of the 
Regarding claim 16 Nero discloses the above drawworks assembly, and further discloses wherein: the drum (200) comprises a bore (see figure 3) extending between the first and second (left and right) ends of the drum (200); and neither the coupling assembly (A) nor the cradle assembly (B) extend into the bore of the drum (200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nero in view of US Patent Application Publication 2014/0112732 (hereinafter “Bushen”).
Regarding claim 14 Nero discloses the above drawworks assembly, but fails to teach the pin assembly as set forth in claim 14.  Bushen teaches similar fasteners (10) which connects and aligns two flush-mated elements (32).  Bushen further teaches wherein each pin assembly (10) comprises: an outer sleeve (16) comprising a first end, a second end (i.e. top and bottom in figures 7-8), and a bore (see figure 7) extending between the first and second ends (top and bottom); a pin (18) disposed in the bore of the outer sleeve (16), wherein the pin (18) comprises a an outer surface having a diameter that varies across the longitudinal length of the pin (18); and a threaded It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the details of the pin assemblies of Bushen to the pin assemblies of Nero in order to better align the mated elements of Nero.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                

/SANG K KIM/Primary Examiner, Art Unit 3654